Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00296-CV

                                   Robert SOTO Jr. and Sylvia Soto,
                                             Appellants

                                         v.
                           WELLS FARGO BANK N.A. and George
                        WELLS FARGO BANK N.A. and George Paniagua,
                                      Appellees

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-CI-04719
                        Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 10. 2013

MOTION TO DISMISS GRANTED; DISMISSED

           Appellants filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP. P.

42.1(a)(1). Because the motion does not disclose an agreement of the parties regarding the

assessment of costs, we order all costs assessed against appellants. See TEX. R. APP. P. 42.1(d)

(absent agreement of the parties, costs are taxed against appellant).

                                                        PER CURIAM